TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-22-00039-CV




                                     In re Patrick Earl Tarkington




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on his motion to withdraw his attorney. Having reviewed the petition and the

record provided, we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a); see

also Tex. R. App. P. 52.7(a); In re Smith, No. 03-14-00478-CV, 2014 WL 4079922, at *2 (Tex.

App.—Austin Aug. 13, 2014, orig. proceeding) (denying mandamus relief when relator failed to

provide sufficient record from which to evaluate claim for mandamus relief); In re Halley,

No. 03-15-00310-CV, 2015 WL 4448831, at *2 (Tex. App.—Austin July 14, 2015) (orig.

proceeding) (concluding that a six-month delay did not constitute an unreasonable length of time

under “failure to rule” analysis).
                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: February 11, 2022




                                               2